Opinion filed November 30, 2015




                                       In The

        Eleventh Court of Appeals
                                     __________

                              No. 11-15-00265-CV
                                  __________

                 IN THE INTEREST OF T.W., A CHILD


                On Appeal from the County Court at Law No. 2
                                  Ector County, Texas
                      Trial Court Cause No. CC2-3330-PC


                     MEMORANDUM OPINION
      This is an attempted appeal from an order in which the trial court denied the
intervenor’s motion to dismiss. The trial court signed the order on March 4, 2015.
Appellant, the intervenor, filed his notice of appeal on October 20, 2015. In a
letter dated October 21, 2015, we informed Appellant that the notice of appeal
appeared to be untimely. See TEX. R. APP. P. 26.1. We directed Appellant to
respond on or before November 2, 2015, and show grounds to continue the appeal.
We also informed Appellant that the appeal was subject to dismissal. See TEX. R.
APP. P. 42.3. Appellant has not filed a response. Consequently, we dismiss the
appeal pursuant to Rule 42.3(c).
      This appeal is dismissed.


                                                PER CURIAM


November 30, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                      2